Citation Nr: 0703900	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-12 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a heart disability, 
to include as secondary to service-connected diabetes 
mellitus.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for a renal disability, 
to include as secondary to service-connected diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

(The decision below addresses the veteran's claim of service 
connection for a heart disability, to include as secondary to 
service-connected diabetes mellitus.  Consideration of the 
remaining issues on appeal is deferred pending completion of 
the development sought in the remand that follows the 
decision below.)  


FINDING OF FACT

The veteran does not have a currently diagnosed heart 
disability.  


CONCLUSION OF LAW

The criteria for service connection for a heart disability 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2006); 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal for 
service connection for a heart disability, to include as 
secondary to service-connected diabetes mellitus, has been 
accomplished.  

Through a January 2003 notice letter, the RO notified the 
veteran of the legal criteria governing his claim and the 
evidence that had been considered in connection with his 
claim.  Thereafter, the veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  In this 
regard, the Board notes that while the January 2003 notice 
letter did provide the legal criteria for direct service 
connection claims, to include notice that the veteran must 
present evidence of a current disability, it did not provide 
the legal criteria for secondary service connection claims.  
However, as discussed below, the competent medical evidence 
does not reflect a finding of a current heart disability, to 
include a cardiac murmur.  Therefore, the Board finds that 
failure to fully notify the veteran of the legal criteria 
governing his claim for secondary service connection does not 
require remand.  

The Board also finds that the January 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Here, the first three content-of-notice requirements 
clearly have been met.  

With regard to the fourth element, in the January 2003 
letter, the RO invited the veteran to submit his own 
statements or statements from others which described any of 
his disability symptoms.  While it would appear that the 
veteran has not been clearly placed on notice of the need to 
submit all evidence in his possession in support of his 
claim, nevertheless, the veteran has been placed on notice to 
submit evidence in his possession.  Thus, the Board finds the 
fourth content-of-notice requirement has been met, and a 
remand to provide further notice is not warranted.  

The Board also notes that although notice regarding an award 
of an effective date or rating criteria has not been 
provided, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Board does not now have such issues before it.  
Consequently, a remand for additional notification on these 
questions is not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim for a 
heart disability on appeal.  Relevant medical records have 
been obtained and the veteran has been provided a VA 
examination.  Neither the veteran nor his representative has 
otherwise alleged that there are any outstanding medical 
records probative of his claim that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Board notes initially that the RO has considered the 
veteran's claim for service connection for a heart disability 
as directly related to service and on a secondary basis to 
the veteran's service-connected diabetes mellitus.  The 
veteran has appealed the RO's decision with respect to both 
theories of entitlement.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arteriosclerosis becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Although the 
veteran has not been informed of a recent amendment to the 
provisions of 38 C.F.R. § 3.310, see 71 Fed. Reg. 52744-47 
(Sept. 7, 2006), the amendment merely sets a standard by 
which a claim of service connection based on aggravation is 
judged, but it applies only after it is determined that there 
has indeed been some worsening due to service-connected 
disability.  Moreover, the new provision is more restrictive 
than the older version of 38 C.F.R. § 3.310 and is 
consequently less favorable to claimants.  Therefore, the 
Board finds that failure to notify the veteran of the 
amendment does not require remand.  

Considering the evidence in light of the above-noted 
criteria, the Board finds that the claim for service 
connection for a heart disability, to include as secondary to 
service-connected diabetes mellitus, must be denied.  Here, 
the veteran's service medical records do not reflect 
complaints or findings of a heart disability.  Post-service 
medical evidence reflects no evidence of a heart disability.  
In particular, a May 2001 VA outpatient treatment note 
reflects the veteran's report of no prior history of coronary 
artery disease.  In a report of March 2003 VA examination, 
the examiner noted the veteran's report that his claimed 
heart disability was a heart murmur that had been diagnosed 
when the veteran was an infant.  Otherwise, the veteran 
indicated that he did not have coronary artery disease or 
myocardial infarction.  The examiner noted that the veteran 
had no symptoms, problems, interventions, or issues with his 
claimed heart murmur.  Clinical evaluation of the veteran 
revealed, in particular, a regular rate and rhythm, with 
normal S1 and S2; without S3, S4, or murmur.  The lungs were 
clear to auscultation bilaterally without rhonchi, rales, or 
wheezes.  The extremities were without cyanosis, clubbing, or 
edema.  The examiner's diagnosis included normal cardiac 
examination without evidence of cardiac murmur.  

The Board thus finds that notwithstanding the veteran's 
report that he currently suffers from a heart disability, a 
review of the competent medical evidence does not reveal any 
such clinical finding, diagnostic study, or otherwise a 
diagnosis of a heart disability.  Furthermore, the veteran 
has neither presented nor alluded to any medical evidence 
establishing that he suffers from a heart disability.  Hence, 
an essential requirement for service connection is not met.

The Board notes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In the absence of proof of any heart 
disability, to include cardiac murmur, (and, if so, of a 
nexus between such disability and service or service-
connected disability), the claim for service connection for a 
heart disability, to include as secondary to service-
connected diabetes mellitus, may not be granted.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the veteran's written contentions 
with regard to his claim for service connection for a heart 
disability, to include as secondary to service-connected 
diabetes mellitus.  While the Board does not doubt the 
sincerity of the veteran's belief that he has a current heart 
disability, claimed as a cardiac murmur, that is related to 
his period of active service or to his service-connected 
diabetes mellitus, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as 
whether a current disability exists and the medical 
relationship between any current disability and service or 
service-connected disability.  See Bostain v. West, v. West, 
11 Vet. 124, App. 124, 127 (1998) (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As such, the veteran's assertions, alone, cannot provide a 
basis for a grant of service connection.  

Under these circumstances, the Board finds that the claim for 
service connection for a heart disability, to include as 
secondary to service-connected diabetes mellitus, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the evidence shows that the veteran 
does not have a currently diagnosed heart disability, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a heart disability, to include as 
secondary to service-connected diabetes mellitus, is denied.  


REMAND

With respect to his claim of service connection for tinnitus, 
the veteran contends that he experienced weapons and 
artillery fire while serving in Vietnam.  As a result of this 
in-service acoustic trauma, he asserts that he developed 
tinnitus.  The Board notes that the veteran is competent to 
report on factual matters of which he has first-hand 
knowledge, such as symptoms of tinnitus.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  He can not testify, as he would be 
medically incompetent to do, about a diagnosis or etiology of 
any disease, such as tinnitus.  Id. 

Here, the veteran's personnel records reflect his assignment 
to Headquarters & Headquarters Company (HHC) of the 20th 
Engineer Battalion (Combat).  Internet source histories of 
the 20th Engineer Battalion support the veteran's contention 
that the military unit, at a minimum, came under enemy fire.  

The veteran's service medical records do not reflect 
complaints, findings, or treatment for tinnitus.  Otherwise, 
the only post-service medical evidence regarding tinnitus are 
reports of March 2003 and April 2003 VA ear and audiological 
examinations, respectively.  In particular, the report of the 
March 2003 VA ear examination notes the veteran's reported 
history of decreased hearing and constant tinnitus dating 
back to the 1970s.  The veteran was also noted as reporting 
that he was exposed to loud artillery and mortar fire in 
service.  In the report of the April 2003 VA audiological 
examination, the audiologist noted that the veteran had no 
significant noise exposure in the Army.  Additionally, the 
audiologist noted the veteran's reported history of first 
noticing tinnitus in 2001 and that the veteran was not sure 
as to its etiology.  Audiological testing revealed normal 
bilateral hearing with speech recognition scores of 100 
percent.  The examiner's diagnostic summary noted normal 
hearing sensitivity and good speech recognition bilaterally.  
He opined that any tinnitus the veteran may be experiencing 
was not due to noise exposure in service.

In this case, the Board finds a discrepancy between what the 
veteran has claimed and reported in terms of the severity of 
acoustic trauma in service due to weapons fire, and that 
reported by the audiologist in April 2003.  It would appear 
the audiologist's negative nexus opinion is based in part on 
the finding that the veteran had a lack of significant noise 
exposure in service.  As a result, the Board believes the RO 
should arrange for the veteran to undergo an additional VA 
examination.  The examiner should clarify the discrepancies 
in the veteran's reported histories with regard to noise 
exposure in service, as per the reports of March 2003 and 
April 2003 VA examinations.  Likewise, the examiner should 
address the nature and etiology of any identified tinnitus, 
and any medical opinion offered should be based upon 
consideration of the veteran's complete documented history 
and assertions through review of the claims file.  Such 
examination is needed to fully and fairly evaluate the 
veteran's claim of service connection for tinnitus.  See 
38 U.S.C.A. § 5103A(d).  

Likewise, with respect to the claims for service connection 
for hypertension and for a renal condition, to include as 
secondary to service-connected diabetes mellitus, the Board 
notes that additional medical examination is also required.  

In this regard, outpatient treatment reports note the 
veteran's treatment for hypertension and a finding of renal 
insufficiency.  Otherwise, the pertinent medical evidence of 
record consists of a report of March 2003 VA examination.  
The examiner noted that he had reviewed the claims file and 
examined the veteran.  His assessment included essential 
hypertension and hypertensive nephropathy.  The examiner 
opined that "it is not at least as likely as not" that the 
veteran's hypertension was caused by his service-connected 
diabetes mellitus.  The examiner also opined that the 
veteran's nephropathy was related to his hypertension.  

The veteran, in a March 2004 notice of disagreement, 
contended that his claimed conditions were not proximately 
due to his service-connected diabetes mellitus, but instead 
that the diabetes mellitus was causing complications in his 
conditions.  In this regard, a December 2002 statement signed 
by a VA nurse practitioner reflects that the veteran had no 
current complications directly due to his diabetes mellitus.  
Nevertheless, as noted above, secondary service connection 
may be granted for disability that is proximately due to or 
the result of a service-connected disability, to include the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See Allen, 7 Vet. App. at 448.  

The Board notes that the assessment provided by the examiner 
in March 2003 does not reflect consideration of whether the 
veteran's service-connected diabetes mellitus has made worse 
his hypertension or hypertensive nephropathy.  In an April 
2005 statement of the case, the RO, relying on clinical and 
laboratory findings (as compared to a medical opinion) in the 
record, discussed why the veteran's hypertension and 
hypertensive nephropathy had not been aggravated by his 
service-connected diabetes mellitus.  The Court has stated 
that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In this regard, the Court 
held that the Board was prohibited from making conclusions 
based on its own medical judgment.  Id.  

Therefore, the Board finds that the RO should schedule the 
veteran for an additional VA medical examination, which 
should include a medical opinion from the examiner as to 
whether the veteran's service-connected diabetes mellitus 
aggravates (a worsening of the underlying condition) the 
veteran's hypertension or renal disability, to include 
hypertensive nephropathy.  See Bowling v. Principi, 15 Vet. 
App. 1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence . . . is essential for a proper 
appellate decision").  Such examination is needed to fully 
and fairly evaluate the claims on appeal for service 
connection for hypertension and for a renal condition, to 
include as secondary to service-connected diabetes mellitus.  
See 38 U.S.C.A. § 5103A(d).  

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of the requested examinations pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the remaining claims on appeal.  Hence, 
failure to report to any such scheduled examination, without 
good cause, may result in the denial of the veteran's claims.  
See 38 C.F.R. § 3.655(b) (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  

Finally, as noted above, the VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  As noted previously, while the January 2003 notice 
letter has provided notice of the legal criteria governing 
direct service connection claims, it failed to provide the 
legal criteria governing claims based on secondary service 
connection.  As such, the RO should issue the veteran a 
supplemental notice letter that specifically addresses the 
veteran's claims for secondary service connection, to include 
notice of the issue of aggravation of a nonservice-connected 
disability by a service-connected disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  See also Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, the Board finds action by the RO is required to satisfy 
the notification provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Dingess and Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim; those five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the award).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, these matters are REMANDED for the following 
action:

1.  The RO should review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are met.  See Dingess, supra.  This 
should include requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
the RO to obtain any additional pertinent 
evidence not currently of record 
pertaining to the remaining claims on 
appeal.  Such notice should specifically 
include the legal criteria governing 
claims for secondary service connection.  
38 C.F.R. § 3.310; Allen, supra.

2.  After securing any additional 
records, the veteran should be scheduled 
for VA examinations.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
examiners, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All clinical findings 
should be reported in detail.  

Tinnitus-A detailed history should be 
taken from the veteran regarding any in-
service or post-service noise exposure.  
The examiner should, if possible, explain 
and resolve the discrepancies in the 
veteran's reported histories with respect 
to noise exposure in service, as provided 
in the reports of March 2003 VA ear 
examination and April 2003 VA 
audiological examination.  

If tinnitus is diagnosed, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that any diagnosed tinnitus is 
attributable to the veteran's active 
military service.  

Hypertension and Nephropathy-The 
examiner should review the claims file, 
in particular, the report of March 2003 
VA hypertensive examination.  Following 
an examination of the veteran, the 
examiner should then render an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any diagnosed 
hypertension or renal condition, to 
include hypertensive nephropathy, are 
related to the veteran's period of 
military service, or that either 
disability (a) was caused or (b) 
aggravated (i.e., permanently worsened) 
by the veteran's service-connected 
diabetes mellitus.  If aggravation of any 
identified disability by the service-
connected diabetes mellitus is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  The bases for any 
opinion provided should be explained in 
detail.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


